Citation Nr: 1716793	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-02 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a low back disability.

In May 2015, the Veteran had a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that the record supports a finding of service connection for a low back disability.  During the May 2015 hearing, the Veteran testified that he injured his back while working in the service from a slip and fall incident.  The Veteran testified that his back did not bother him right away, but eventually it did cause him pain.  The Veteran testified that following the incident, he went to the dispensary where he was given pain medicine.  That visit is noted in the service medical records.

In December 2010 the Veteran was diagnosed with a low back disability.  In an October 2015 examination, the examiner concluded that the Veteran's low back disability i=was not related to the in service incident.  The rationale provided was that "the records do not show documentation of treatment or doctor visits related to the claimed condition until 2010 which is 30 years since his release from service."  Beyond that, the examiner reasoned that "according to medical literature, muscle sprains heal within 6 weeks following the injury."  The examiner ultimately concluded that "according to medical literature, degenerative arthritis results in the natural degeneration of the spine and is considered a part of the normal aging process. Medical literature does not show a direct causational or etiological link between a lumbar sprain and degenerative arthritis of the lumbar spine."

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the October 2015 examination is incomplete for adjudication.  The October 2015 examination does not address the Veteran's credibility regarding the continuity of symptomatology of the injury following the incident.  The exam also does not address if the low back disability could have been caused by Veteran's post-service work.  

Clinical documentation dated after June 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for any low back disability since June 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after June 2016.  

3.  Schedule the Veteran for a VA examination with a  medical doctor examiner to determine the nature and etiology of any low back disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide a rationale for all opinions.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any low back disability is related to active service.  If the examiner determines that the low back disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of  your appeal.  38 C.F.R. § 20.1100(b) (2016).

